         Case 1:18-cv-09035-JPO-GWG Document 148 Filed 05/06/20 Page 1 of 1


                                       Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                        Adam M. Lupion
May 6, 2020                                                                                                             Member of the Firm
                                                                                                                        d +1.212.969.3358
                                                                                                                        f 212.969.2900
                                                                                                                        alupion@proskauer.com
                                                                                                                        www.proskauer.com
VIA ECF AND FIRST CLASS MAIL

Hon. Gabriel W. Gorenstein
Chief U.S. Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 6B
New York, New York 10007-1312

Re:         Angel Hernandez v. The Office of the Commissioner of Baseball, et al.
            18 Civ. 9035 (JPO) (GWG)

Dear Judge Gorenstein:

       We represent Defendants The Office of the Commissioner of Baseball and MLB Baseball
Blue, Inc. (together, “MLB”) in the above-referenced matter. Pursuant to Section 2.B. of Your
Honor’s Individual Practices, we write to inform the Court that MLB’s Motion to Compel
Production (Doc. #136) is fully submitted. We identify below the documents filed by the parties
in connection with MLB’s Motion.

            1.          MLB’s Letter Requesting Conference Pursuant to Rule 2.A (Doc. #136, 136-1
                        through 136-5), which the Court accepted as MLB’s moving submission (see Doc.
                        #143).

            2.          Plaintiff’s Opposition to Motion to Compel Production (Doc. #145, 145-1 through
                        145-9).

            3.          MLB’s Reply Memorandum in Further Support of Motion to Compel Production
                        (Doc. #146).

            4.          Plaintiff’s Sur-Reply in Further Opposition to Motion to Compel Production (Doc.
                        #147, 147-1).

Respectfully submitted,

Adam M. Lupion
Adam M. Lupion

cc:         All Counsel (via ECF and electronic mail)




      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
